J. A18005/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

FLORJE AND FIDAIM VRELLA,                :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                        Appellants       :
                                         :
                   v.                    :          No. 1886 MDA 2014
                                         :
FRANCES WOODS                            :


           Appeal from the Judgment Entered December 9, 2014,
             in the Court of Common Pleas of Lancaster County
                      Civil Division at No. CI-11-14137


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED JANUARY 22, 2016

      Florje and Fidaim Vrella (“Vrella”),1 plaintiffs in the court below, appeal

from the judgment entered December 9, 2014.2          After careful review, we

affirm.



1
  Although Fidaim Vrella brought a separate loss of consortium claim, his
wife, Florje Vrella, was the allegedly injured party. For ease of discussion,
we will refer to Mrs. Vrella as “Vrella.”
2
  Appellants purport to appeal from the order of October 9, 2014, denying
post-trial motions. Ordinarily, an appeal properly lies from the entry of
judgment, not from the order denying post-trial motions. See generally,
Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511, 516
(Pa.Super. 1995). Nevertheless, a final judgment entered during pendency
of an appeal is sufficient to perfect appellate jurisdiction. Drum v. Shaull
Equipment and Supply Co., 787 A.2d 1050 (Pa.Super. 2001), appeal
denied, 803 A.2d 735 (Pa. 2002). See also Pa.R.A.P. 905(a) (stating
notice of appeal filed after court’s determination but before entry of
appealable order shall be treated as filed after such entry and on the day of
entry).
J. A18005/15


      The trial court has aptly summarized the facts of this matter as

follows:

                 Plaintiffs initiated this action on November 29,
           2011, by filing a complaint against Defendant,
           Frances Woods. In their complaint, Plaintiffs set
           forth causes of action for negligence on behalf of
           Mrs. Vrella and loss of consortium on behalf of
           Mr. Vrella.

                 This action arises from an automobile accident
           which occurred on June 27, 2010, in which
           Mrs. Vrella was completing a left turn at the exit
           ramp from Route 30 onto New Holland Avenue in
           Lancaster County, Pennsylvania. (Compl., ¶ 3; N.T.,
           June 9, 2014, 12). Defendant, traveling westbound
           on New Holland Avenue, ran the red light and struck
           Mrs. Vrella’s vehicle, causing it to spin around.
           (Compl., ¶ 4; N.T., June 9, 2014, 12).

                 Following the accident, Mrs. Vrella was treated
           in the emergency room for complaints of left rib, left
           hip and left ankle pain. (N.T., June 9, 2014, 15). All
           diagnostic tests were negative and she was released
           the same day. (Id.; J. Martin Depo., 10-12). Two
           days later, Mrs. Vrella saw her primary care
           physician with complaints of left ankle and back pain.
           (J. Martin Depo., 10).

                  Mrs. Vrella subsequently sought treatment
           from several medical specialists for a variety of
           complaints including head pain, dizziness, neck pain,
           back pain, leg pain, hip pain, numbness and tingling
           in her leg and memory loss. Mrs. Vrella underwent
           several treatments and medical procedures to
           alleviate her symptoms, with mixed results. (N.T.,
           June 9, 2014, 15-23; see also, J. Martin Depo.,
           12-30; J. Argires Depo., 12-34; M. Reddy Depo.,
           7-38).

                 Defendant stipulated to liability, and the issues
           submitted to the jury were whether Defendant’s
           negligence was a factual cause of the harm suffered


                                    -2-
J. A18005/15


             by Plaintiffs and, if so, the amount of damages to be
             awarded. On June 12, 2014, the jury unanimously
             found in favor of Defendant by determining
             Defendant’s negligence was not a factual cause of
             Plaintiffs’ harm.

                    On June 23, 2014, Plaintiffs filed a motion for a
             new trial contending that the jury’s verdict was
             against the weight of the evidence. Oral argument
             on Plaintiffs’ motion was held on August 18, 2014.
             Both parties have filed briefs in support of their
             respective positions and the issue presented is ready
             for disposition.

Trial court opinion, 10/9/14 at 1-2.

       Appellants’ motion for new trial was denied on October 9, 2014, and

this   timely   appeal    followed.    Appellants   complied    with    Pa.R.A.P.,

Rule 1925(b), 42 Pa.C.S.A., and the trial court has filed an opinion.

       Appellants have raised the following issue for this court’s review:

             Whether the judge erred in denying Plaintiffs’ Motion
             for a New Trial in finding that the jury’s
             determination of no factual cause for plaintiff’s
             injuries was not against the weight of the evidence?

Appellants’ brief at 5.

             In determining whether the jury’s verdict was
             against the weight of the evidence, we note our
             standard of review:

                   A new trial based on weight of the
                   evidence issues will not be granted
                   unless the verdict is so contrary to the
                   evidence as to shock one’s sense of
                   justice; a mere conflict in testimony will
                   not suffice as grounds for a new trial.
                   Upon review, the test is not whether this
                   Court would have reached the same
                   result on the evidence presented, but,


                                       -3-
J. A18005/15


                   rather, after due consideration of the
                   evidence found credible by the [jury],
                   and viewing the evidence in the light
                   most favorable to the verdict winner,
                   whether the court could reasonably have
                   reached its conclusion. Our standard of
                   review in denying a motion for a new
                   trial is to decide whether the trial court
                   committed an error of law which
                   controlled the outcome of the case or
                   committed an abuse of discretion.

Elliott v. Ionta, 869 A.2d 502, 504 (Pa.Super. 2005), quoting Daniel v.

William R. Drach Co., Inc., 849 A.2d 1265, 1267-1268 (Pa.Super. 2004)

(citations omitted).

      As stated above, the defendant conceded liability in this case;

therefore, the only issues at trial were whether the defendant’s negligence

caused any injury to the plaintiffs and, if so, the amount of damages.

Initially, it is necessary to review the testimony in this matter, particularly

that provided by the medical experts on both sides.

      Jeffrey R. Martin, M.D., is Vrella’s treating physician.      Approximately

two days after the accident, he conducted a physical examination of Vrella.

(Deposition testimony of Dr. Martin (“Martin depo”), 5/29/14 at 10.)

Dr. Martin noted that Vrella was complaining of pain in her left ankle and left

back, but her physical exam was unremarkable.           (Id.)   Dr. Martin did not

find any neurologic dysfunction. (Id. at 11.) Dr. Martin initially assessed

her   with   a   lumbar   strain   related   to   the   accident   and   prescribed

anti-inflammatory medication. (Id. at 12.)



                                       -4-
J. A18005/15


      Vrella returned to see Dr. Martin on July 21, 2010. (Id.) Dr. Martin

reviewed some imaging studies including MRIs which were all normal. (Id.

at 13.) At this time, Vrella was complaining of dizziness and pain in the left

side of her head. (Id.) Again, the physical exam was normal. (Id. at 14.)

Dr. Martin did note some diminished range of motion in her neck but that

was the only finding. (Id.)

      Vrella also complained of feeling sad and depressed. (Id.) According

to Vrella, she was basically just staying at home with her eyes closed. (Id.)

Dr. Martin started her on Zoloft, an anti-depressant.        (Id. at 14-15.)

Dr. Martin testified that he had treated Vrella for depression in the past,

before the accident, in 2000 and again in 2007-2008. (Id. at 16-18.) Vrella

was diagnosed with depression in 2000 following a miscarriage. (Id. at 45.)

In December 2007, she described vague suicidal thoughts and difficulty

sleeping.   (Id.)   She told Dr. Martin that ever since she was young, she

would experience a state in which she felt unable to move at night and as

though her body was going to fill up the entire room. (Id. at 46.) She also

had recurring dreams of being abducted by aliens. (Id.) Dr. Martin testified

that Vrella described incidents of both physical and sexual abuse as a child

and in early adolescence.     (Id. at 47.)   Dr. Martin urged her to seek

psychiatric treatment but she refused. (Id. at 49-50.)

      Dr. Martin continued to treat Vrella off and on, every two to three

months. (Id. at 21.) On March 28, 2011, Vrella complained of headaches



                                    -5-
J. A18005/15


and continuing memory problems.        (Id.)   Vrella also related an incident

where she woke up and did not know where she was. (Id.) Vrella described

feeling confused, and as though “her body fills the room and she cannot

move.”   (Id. at 22.)    Dr. Martin testified that it sounded to him like a

dissociative state, which can occur in people who suffer from depression or

post-traumatic stress disorder (“PTSD”). (Id.) Dr. Martin ordered an EEG, a

brain wave scan, which was unremarkable. (Id.) Dr. Martin recommended

that Vrella seek treatment with a psychologist. (Id. at 22-23.) Dr. Martin

testified that in the past, she has been reluctant to seek psychiatric

treatment, saying she does not want to be thought of as a “crazy person.”

(Id. at 23.)

      In February and August 2012, Dr. Martin’s records indicate that

Vrella’s pain complaints may have been psychosomatic.          (Id. at 31-32.)

Dr. Martin agreed that he could not find an organic cause of her pain

complaints. (Id. at 76.) Dr. Martin agreed that Vrella’s complaint of pain in

her sacroiliac (“SI”) joint could be the result of a somatoform condition

(i.e., psychological); however, in his opinion, it is more likely that there was

some underlying pain and discomfort which was exacerbated by the motor

vehicle accident.   (Id. at 41-42, 77-78.)      Dr. Martin testified that the

persistent pain in the SI joint did not seem to manifest itself until after the

accident. (Id. at 41-42.)

      Regarding Vrella’s chronic pain syndrome, Dr. Martin opined,



                                     -6-
J. A18005/15


              Again, it’s hard to say with complete certainty
              because there are, I do believe that she had some
              musculoskeletal issues related to the motor vehicle
              accident. The chronic pain syndrome, which can be
              related to a combination of those musculoskeletal
              pain issues and, you know, her ability to deal with
              those issues or the past history of trauma. So,
              again, somebody who has a history of trauma, it can
              be re-triggered during a traumatic event and it can
              make it really difficult for somebody to improve and
              get better.

Id. at 40-41.

         Madhavi R. Reddy, M.D., an anesthesiologist and pain management

specialist, also treated Vrella.    Dr. Reddy diagnosed her with SI joint

dysfunction and myofascial pain syndrome.          (Deposition testimony of

Dr. Reddy (“Reddy depo”), 5/30/14 at 38.)        Dr. Reddy agreed that the

“gold standard” for diagnosis of an SI joint dysfunction is injection of the SI

joint.    (Id. at 47.)   The joint dysfunction is confirmed when the patient

reports significant relief from pain following the injection. (Id. at 48.) In

Vrella’s case, they injected the SI joint with no reduction in pain.     (Id. at

50.) Dr. Reddy also conceded that Vrella had a leg length discrepancy, i.e.,

one of her legs is shorter than the other, which could be putting pressure on

the SI joint. (Id. at 47.)

         James P. Argires, M.D., a neurosurgeon, also testified on behalf of

Vrella.     Dr. Argires first treated Vrella on July 29, 2010.       (Deposition

testimony of Dr. Argires (“Argires depo”), 6/3/14 at 12.)            Dr. Argires

reviewed multiple studies including MRIs of the brain, cervical spine, thoracic



                                     -7-
J. A18005/15


spine, and lumbar spine; there were no significant findings.                   (Id. at 15.)

Dr. Argires also conducted a physical exam. (Id.) There were no objective

findings.    (Id. at 16.)         Dr. Argires diagnosed a soft-tissue injury, a

myofascial strain. (Id. at 17.) Dr. Argires also diagnosed an aggravation of

a pre-existing degenerative process at L4/5, between the fourth and fifth

vertebra in the lower back area.            (Id. at 18.)   Dr. Argires recommended

physical therapy and medication, conservative management. (Id. at 25.)

       Later,   in   August      2010,   Vrella   returned     for    a    follow-up   visit,

complaining of lower back pain into the left buttock. (Id. at 26.) Dr. Argires

ordered a bone scan of the entire spine which was unremarkable. (Id. at

28.)   Dr. Argires considered an SI joint dysfunction and referred her to

Dr. Westphal.        (Id.   at    28-29.)      Dr.   Argires   also       referred   her   to

Dr. Trevin Thurman for an injection of her SI joint under fluoroscopy. (Id.

at 29-30.)

       Vrella returned in September 2010.            (Id. at 30.)         She still reported

pain; however, an MRI of her left hip was normal. (Id. at 31.) The SI joint

injection by Dr. Thurman did not result in major improvement. (Id. at 55.)

Vrella treated with Dr. Westphal on October 8, 2010.                          (Id. at 58.)

Dr. Westphal reviewed x-rays of the SI joint which appeared normal. (Id. at

59-60.) Dr. Westphal made a reference to “symptom amplification.” (Id. at

60.)    Dr. Westphal also noted disproportionate pain with hip flexion,

abduction, extension, which Dr. Argires testified “means what he thought in



                                            -8-
J. A18005/15


terms of her pain pattern and what he saw physically didn’t quite match up.”

(Id.) Dr. Westphal’s records state, “I have suggested that she give it time

to heal.    She already has an attorney.           I suspect there is some symptom

amplification and hope that with resolution of her case her pain will go

away.” (Id. at 61.)

       Vrella also presented the testimony of Cynthia Socha-Gelgot, Ph.D., a

neuropsychologist.        Dr.   Socha-Gelgot       saw      Vrella   on    May     8,    2013.

(Deposition testimony of Dr. Socha-Gelgot (“Socha-Gelgot depo”), 6/4/14 at

11.)   Vrella reported that after the accident, she had a lot of physical,

cognitive, and behavioral changes and was not able to report back to work

since that time.    (Id. at 15.)       Vrella complained of memory loss, feeling

hopeless, suicidal ideation, irritability, and fatigue. (Id. at 17.) According to

Dr. Socha-Gelgot,     Vrella reported          persistent and        worsening memory

problems, chronic headaches, panic attacks, recurring nightmares about the

accident,    and   pain   in    her    hip,   neck,       and   knee.       (Id.    at    19.)

Dr. Socha-Gelgot diagnosed her with major depressive disorder and PTSD

resulting from the motor vehicle accident.            (Id. at 35.)        Dr. Socha-Gelgot

testified that, “the motor vehicle accident certainly seemed to be a marker

for these symptoms to develop. She was functioning well as far as I know

[. . .] and seemed to be thriving.” (Id. at 35-36.)

       Dr. Socha-Gelgot testified that there is no definitive test for PTSD.

(Id.   at   58.)     Clinicians       have    to   rely    on   self-reporting.          (Id.)



                                             -9-
J. A18005/15


Dr. Socha-Gelgot testified that the MMPI, a personality and mood inventory,

is helpful to further support a diagnosis of PTSD; however, they were unable

to administer it due to Vrella’s limited ability to read and write in the English

language   (Vrella    is a native   of Kosovo).       (Id.   at   22, 58.)    On

cross-examination, Dr. Socha-Gelgot admitted that Vrella did not report any

prior history of depression, anxiety, or PTSD diagnosis.            (Id. at 54.)

Dr. Socha-Gelgot was not aware that Vrella had been diagnosed with PTSD

in 2007, prior to the accident.     (Id.)   Vrella did not tell Dr. Socha-Gelgot

about repeated physical and sexual abuse as a child and adolescent, or

recurring nightmares since she was a child. (Id.)

      Appellee presented two expert witnesses, Peter C. Badgio, Ph.D., and

Lee Harris, M.D. Dr. Badgio is a neuropsychologist and evaluated Vrella on

November 20, 2013. (Deposition testimony of Dr. Badgio (“Badgio depo”),

6/2/14 at 16.)       Vrella minimized any prior psychological difficulties and

denied having received mental health treatment in the past.          (Id. at 20.)

Vrella attributed all of her current problems, including losing the ability to

read and write both in English and in her native Albanian, to the accident.

(Id. at 20-21.) Vrella denied any history of emotional difficulties or PTSD.

(Id. at 21.) Dr. Badgio specifically asked Vrella about any history of trauma

and abuse, which she denied. (Id.)

      Dr. Badgio noted Dr. Martin’s records which contained extensive

documentation of Vrella’s depression, PTSD, a history significant for sexual



                                      - 10 -
J. A18005/15


abuse as a child, wartime trauma in Vrella’s native Kosovo before she

immigrated to the United States, and a psychosomatic basis for many of

Vrella’s subjective pain complaints.     (Id. at 28-31.)      He noted that

Dr. Martin recommended counseling but Vrella refused.        (Id. at 35-36.)

Dr. Badgio also observed that Dr. Westphal, one of Dr. Argires’ colleagues,

could not find anything objectively wrong with Vrella’s left hip and was

concerned with symptom magnification. (Id. at 39-40.)

     Dr. Badgio disagreed with Dr. Socha-Gelgot’s diagnosis of PTSD as a

result of the motor vehicle accident. (Id. at 55.) Dr. Badgio testified that

Vrella’s “wildly inconsistent” performances on cognitive tests could not be

caused by PTSD or a mild head injury. (Id. at 54-55.) Dr. Badgio testified,

           [PTSD] can indeed interfere with conversation or
           memory. Somebody could overall be performing a
           little below their true abilities because of PTSD. But
           one wouldn’t get these wild fluctuations. These wild
           fluctuations    are    more      consistent  with   the
           psychosomatic       presentation,     the   somatoform
           disorder that others have recognized that Mrs. Vrella
           is having where she’s presenting dramatic
           neurological symptoms or what appear to be
           neurological symptoms which are really not
           neurological in origin, like a pseudoseizure or
           severely impaired test performance.            And my
           emotional testing bears that out. Dr. Socha-Gelgot
           didn’t do much emotional testing. She just gave a
           symptom checklist for depression, a very brief
           checklist.     I gave that checklist as well and
           Mrs. Vrella     endorsed      severe     symptoms    of
           depression. But I also gave a psychometric test
           specifically designed for diagnosis of [PTSD], as well
           as a much more general test of personality and
           emotional functioning. On that latter test, the more
           general test, the performances were -- her


                                   - 11 -
J. A18005/15


             responses were too inconsistent to yield valid
             results, although there were signs of exaggeration.
             On the test for [PTSD], she certainly has endorsed
             some symptoms of [PTSD], but the overall profile did
             not fit a complete diagnosis of [PTSD]. And, again,
             we see some signs of exaggeration of those
             complaints.    But what’s prominent are signs of
             psychosomatic focus, and then that’s true of all of
             the testing. That’s consistent with the history in the
             records.

Id. at 55-57.       In addition, Dr. Badgio testified that Vrella was giving

suboptimal effort:

             Well, the effort, and that brings us back to the
             cognitive testing a little bit, some of the tests that
             we include in the cognitive battery are really -- they
             look like regular memory tests, but they’re really just
             designed to see whether or not a person is giving
             their best effort.     And Mrs. Vrella’s effort was
             suboptimal. She failed the symptom validity tests,
             which only confirms what we can see in other
             indications that her test performance does not
             represent a true picture of her brain related abilities.

Id. at 57.

      Dr. Badgio testified that the medical records do not contain any

indication of a traumatic brain injury or significant concussion at the time of

the accident. (Id. at 25-26.) According to EMS, Vrella was fully alert and

her mental status was completely intact. (Id. at 26.) The ambulance crew

gave Vrella a perfect score, 15/15, on the Glasgow Coma Scale, as did the

emergency room staff.      (Id.)   There was nothing that led the emergency

department staff to think that Vrella suffered a concussion or traumatic brain

injury.   (Id.)   Furthermore, Dr. Badgio testified that Vrella’s complaints of



                                      - 12 -
J. A18005/15


progressively worsening cognitive difficulties, to the point where she can no

longer read or write, are inconsistent with a traumatic brain injury such as a

concussion:

              From the point of view of the question of brain injury
              from a neuropsychology perspective of what might in
              an accident cause cognitive problems, we want to
              look at the effects of the injury right at the time of
              the accident to determine whether or not it caused
              the brain injury and also to understand the cause of
              any ongoing problems. We know that problems
              caused by a brain injury are at their worst
              immediately following the accident and then get
              worse [sic] over time. I’m sorry. And then get
              better over time. In Mrs. Vrella’s case her problems
              have gotten worse over time. But if her problems
              are due to a head injury, they should get better over
              time.

Id. at 24-25.

     Ultimately, in Dr. Badgio’s opinion, Vrella did not sustain any

psychological or neuropsychological injury as a result of the accident. (Id.

at 58.) Rather, she has a psychosomatic illness related to early childhood

trauma.   (Id.)    Dr. Badgio testified that, in his opinion, the accident has

served as a socially acceptable mechanism for Vrella to express pre-existing

psychosomatic illness:

              What’s changed is her explanation. She doesn’t
              have any neuropsychological problems or any
              psychological problems caused in any way by this
              accident, but this accident has now given her an
              explanation, a validation, for being able to express
              all of the psychological problems that she had
              before. Remember before she had this accident
              Dr. Martin recognized that she had psychological
              problems related to a very, very unfortunate and


                                      - 13 -
J. A18005/15


            traumatic past, but she had to keep a lid on it. She
            had to hold that inside for fear of what the
            repercussions might be in her culture and in her
            marriage if she divulged these problems. Now the
            accident has come along and she’s now focusing on
            the accident as the cause of all of her problems,
            denying her past. And through the accident she can
            for the first time express the emotional pain and the
            suffering that she’s always been trying to keep a lid
            on.

Id. at 58-59.

      Dr. Badgio clarified that a somatoform disorder does not suggest an

intent to deceive or that the patient is faking the symptoms; rather, it

means the patient is expressing indirectly an underlying psychological

problem in a physical way.     (Id. at 70.)    Dr. Badgio also expressed no

opinion regarding Vrella’s SI joint dysfunction. (Id. at 69.)

      Dr. Harris is board-certified in neurology and clinical neurophysiology,

as well as electrodiagnostic medicine.    (Deposition testimony of Dr. Harris

(“Harris depo”), 5/29/14 at 7.)       Dr. Harris conducted an independent

medical examination of Vrella on October 10, 2013.       (Id. at 15.)   As did

Dr. Badgio, Dr. Harris testified that Vrella’s complaints of progressively

worsening cognitive functioning post-accident did not make much sense

from a medical perspective:

            If someone has a head injury or brain injury as a
            result of some traumatic incident, the severity would
            be the maximum at the very beginning and then
            gradually improve or stabilize over time. So the fact
            that she said she didn’t have any problems with her
            memory initially, but it began somewhat later and
            then got progressively worse, that’s precisely the


                                    - 14 -
J. A18005/15


             opposite of what one would expect with a brain
             injury. And, therefore, it couldn’t possibly be related
             to any injury sustained as a result of this accident.

Id. at 18.

      Dr. Harris testified that Vrella described her prior medical history as

unremarkable. (Id. at 21.) She did not reveal her history of depression and

PTSD, or that she had been prescribed medication for depression before the

accident. (Id.) In fact, Vrella stated that she had never been sick in her life

before the accident.    (Id.)   Vrella complained of low back pain radiating

down into her left leg which could not be confirmed by objective testing.

(Id. at 19-20.)   Dr. Harris did note a July 2010 MRI of the cervical spine

which showed a tiny central disc bulge at the C5-6 level which did not cause

any compression of the spinal cord. (Id. at 31.) There was no herniated

disc or narrowing of the spinal column. (Id.) In Dr. Harris’ opinion, this was

essentially a normal finding and was not of traumatic origin, rather, the

result of a natural degenerative process.     (Id.)   MRIs of the lumbar and

thoracic spine were normal. (Id.) July 2010 CAT scans of the head, neck,

and back were normal. (Id. at 33-34.) Dr. Harris testified that diagnostic

testing did not reveal any injury attributable to the accident; all tests were

normal except for some minor degenerative arthritis. (Id. at 34.)

      Dr. Harris conducted a physical examination of Vrella which was

normal.   (Id. at 44-48.)   Dr. Harris did note some symptom amplification

during testing:



                                     - 15 -
J. A18005/15


             Well, this would be similar to what another treating
             physician    described      as     pseudoparesis     or
             psychologically-induced weakness.        It means the
             person is not giving their full effort. They are either
             exaggerating, trying to convince me they are weak,
             or they might think they are week [sic] on a
             psychological basis, yet when I test them with other
             maneuvers, like having her walk and bear body
             weight on heels and toes, quite obviously I could tell
             that the muscles were, in fact, normally strong.

Id. at 46.     In short, there were no objective findings from extensive

diagnostic testing to support Vrella’s subjective pain complaints.          (Id. at

48-49.)      Furthermore, Dr. Harris’ examination was inconsistent with

someone who has been as physically inactive as Vrella claimed. (Id. at 49.)

Dr. Harris documented no objective muscle weakness despite Vrella’s claim

that she had been lying around the house all day for years since the accident

and could not even get up to open the front door. (Id.) Dr. Harris found

nothing neurologically wrong with her.        (Id.)   When asked whether Vrella

sustained any injuries as a result of the accident, Dr. Harris testified:

             Well, from the history she provides -- that is, from
             the subjective standpoint -- her report of neck and
             back pain following the accident could provide
             historical support for a soft tissue sprain and strain,
             something that ordinarily would be expected to
             entirely heal or resolve within a few weeks to at
             most a few months following the accident.

Id. at 50.

             Well, apart from the possibility that she might have
             sustained a soft tissue sprain and strain, which
             would be expected to have resolved within a few
             months, all the extensive diagnostic testing that she
             underwent was entirely normal or at worst


                                     - 16 -
J. A18005/15


             demonstrated some minor unrelated degenerative
             change.     There simply isn’t any evidence she
             sustained any physical injury. She should have been
             able to function normally and get back to work within
             a few weeks to a few months. If there were any
             strain and sprain it would certainly have healed by
             that time.

Id. at 53.

      Andrews v. Jackson, 800 A.2d 959 (Pa.Super. 2002), appeal

denied, 813 A.2d 835 (Pa. 2002), and Bostanic v. Barker-Barto, 936
A.2d 1084 (Pa.Super. 2007), are instructive. In Andrews, the front end of

the plaintiff’s vehicle was crushed when a moving van backed into him.

Andrews, 800 A.2d at 960. The defense medical expert conceded that the

plaintiff suffered a soft-tissue injury (cervical strain) in the accident,

although he disagreed that the accident aggravated the plaintiff’s prior

conditions including spinal stenosis. Id. at 961. The jury returned a verdict

finding the defendants negligent, but that the negligence was not a

substantial factor in causing the plaintiff’s injuries, and awarded zero

damages. Id.

      The trial court granted the plaintiff a new trial on the issue of

damages, finding that both parties’ medical experts had agreed that the

plaintiff suffered some injury as a result of the accident, and therefore, the

jury’s verdict was contrary to the weight of the evidence adduced at trial.

Id. On appeal, this court affirmed, stating,

             Where there is no dispute that the defendant is
             negligent and both parties’ medical experts agree the


                                    - 17 -
J. A18005/15


           accident caused some injury to the plaintiff, the jury
           may not find the defendant’s negligence was not a
           substantial factor in bringing about at least some of
           plaintiff’s injuries. See Neison v. Hines, 539 Pa.
516, 521, 653 A.2d 634, 637 (1995); [Mano v.
           Madden,        738 A.2d 493   (Pa.Super.    1999)
           (en banc)].       Compare Henery v. Shadle, 443
           Pa.Super. 331, 661 A.2d 439 (1995), appeal
           denied, 542 Pa. 670, 668 A.2d 1133 (1995);
           Holland v. Zelnick, 329 Pa.Super. 469, 478 A.2d
885 (1984). Such a verdict is contrary to the weight
           of the evidence adduced at trial.        See Neison,
           supra; Mano, supra. In other words, “a jury is
           entitled to reject any and all evidence up until the
           point at which the verdict is so disproportionate to
           the uncontested evidence as to defy common sense
           and logic.” Neison, supra at 521, 653 A.2d at 637.

Id. at 962 (emphasis in original).    The court in Andrews distinguished

Majczyk v. Oesch, 789 A.2d 717 (Pa.Super. 2001) (en banc), in which this

court concluded that the jury may decide that the plaintiff’s injuries are

non-compensable despite uncontroverted medical evidence of injury. Id. at

963-964.

           Here, both parties’ medical experts agreed that
           Appellee sustained some injury as a result of the
           accident.   See Mano, supra; Neison, supra.
           Therefore, the jury was not permitted to disregard
           the uncontraverted [sic] evidence of causation and
           find Appellant’s negligence was not a substantial
           factor in causing at least some injury to Appellee.
           Id. Had the jury found the accident caused some
           injury to Appellee, but declined to award damages
           because the jury concluded the injury was so minor
           as to be noncompensable, we would not have
           disturbed their verdict. See Majczyk, supra. See
           also Davis v. Mullen, 565 Pa. 386, 773 A.2d 764
           (2001) (holding jury may refuse to award damages
           for pain and suffering even-though jury found
           defendant’s negligence caused plaintiff injury).


                                   - 18 -
J. A18005/15


            However, the jury’s verdict that Appellee was not
            “injured” in the accident goes against the weight of
            the competent evidenced [sic] adduced by both
            parties’ medical experts at trial. See Mano, supra;
            Neison, supra.

Id. at 965.    See also Elliott v. Ionta, supra (remanding for new trial

limited to only those injuries which were uncontroverted by the defendant’s

experts, where the defendant’s medical experts conceded certain injuries to

plaintiff-husband as a result of a rear-end collision including a minor cervical

strain/sprain, post-traumatic headaches, and depression).

      Similarly, in Bostanic, supra, it was undisputed that the defense

expert conceded some injury to the plaintiff resulting from the accident,

i.e., a cervical sprain or strain injury.   Bostanic, 936 A.2d at 1089.     The

defense expert did dispute the other, more serious diagnoses of thoracic

outlet syndrome, permanent decreased range of motion in the spine and

arms, etc. Id. Following Andrews, the court in Bostanic held that given

the concession of injury made by the defense expert, the jury finding that

the defendant’s negligence was not a factual cause in bringing about the

plaintiff’s harm was against the weight of the evidence. Id.

      Appellants argue that in this case, appellee’s experts conceded that

Vrella suffered some injury as a result of the accident, including strains and

sprains and SI joint dysfunction. We disagree. As detailed above, there was

simply no objective medical evidence of injury. All the imaging studies were

negative, with the exception of some minor degenerative changes unrelated



                                     - 19 -
J. A18005/15


to the accident. There was simply nothing to support Vrella’s subjective pain

complaints.    In    fact,   several   doctors   found   evidence   of   symptom

amplification or exaggeration, and both defense experts testified that if

Vrella had sustained a head injury in the accident, her cognitive symptoms

including loss of memory would be improving, not getting worse, over time.

      Regarding the SI joint dysfunction, again, the MRIs were normal.

There was testimony that Vrella received SI joint injections without

significant relief, which would indicate that the source of her pain was not

the SI joint. There was also evidence that Vrella had a congenital leg length

discrepancy which could explain her SI joint pain. (Martin depo at 24-25;

Reddy depo at 47.)

      Appellants point to the testimony of Dr. Harris that Vrella could have

suffered a soft tissue sprain or strain which would have resolved within a few

months’ time. Taken in context, it is clear Dr. Harris does not believe Vrella

suffered any injury as a result of the accident, but has to acknowledge the

patient history as reflected in the records.      Dr. Harris found no objective

evidence of injury. At best, his testimony could be considered equivocal on

the issue of whether Vrella sustained some sort of soft tissue injury in the

accident which resolved shortly thereafter. (See Harris depo at 50 (“from

the history she provides -- that is, from the subjective standpoint -- her

report of neck and back pain following the accident could provide historical

support for a soft tissue sprain and strain” (emphasis added)); id. at 53



                                       - 20 -
J. A18005/15


(“There simply isn’t any evidence she sustained any physical injury.”).) This

distinguishes the instant case from the Andrews line of cases, where the

defendant’s medical experts clearly conceded that the plaintiff suffered at

least some injury as a result of the accident. Here, Dr. Harris testified that,

“If there were any strain and sprain it would certainly have healed by that

time [(within a few weeks to a few months)].”       Id.   This is not the same

thing   as   conceding   injury.   As   the   Andrews     court   remarked,   in

distinguishing Henery, supra and Holland, supra:

             In Henery and Holland, the experts for both sides
             disagreed that the accidents in question caused the
             soft tissue injuries alleged. Although the defense
             experts in both cases conceded that a soft tissue
             injury “could have” or “may have” been caused by
             the accidents, neither expert conceded the accident
             actually caused any soft tissue injuries. Thus, the
             juries in Henery and Holland were justified in
             finding the accidents did not cause the plaintiffs’
             injuries, as this finding did not contradict a
             consensus among the medical experts that the
             accident caused some injury.

Andrews, 800 A.2d at 963. See also VanKirk v. O’Toole, 857 A.2d 183

(Pa.Super. 2004) (“if the defense expert concurs with the opinion of the

plaintiff’s expert only because of subjective complaints of the plaintiff, and

the defense convinces the jury that the plaintiff was not truthful, the basis of




                                     - 21 -
J. A18005/15


both of these diagnoses might fail and a zero verdict would be appropriate”),

citing Kennedy v. Sell, 816 A.2d 1153, 1159 (Pa.Super. 2003).3

       Obviously, in this case, the plaintiff had a credibility problem. Aside

from the testimony regarding symptom amplification/suboptimal effort on

testing, she failed to divulge her complete medical history including

diagnoses of depression and PTSD predating the accident. (See trial court

opinion, 10/9/14 at 20 (“At trial, Mrs. Vrella admitted she had been treated

for depression, despite denying it in her deposition testimony.”), citing notes

of testimony, 6/9/14 at 9-10, 35-38.) As the trial court observes, the jury

had the opportunity to evaluate each piece of evidence, including Vrella’s

testimony and the video depositions of the experts, and were free to believe

all, part, or none of the evidence presented. (Trial court opinion, 10/9/14 at

20.)   See VanKirk, 857 A.2d at 185 (“the jury is free to disbelieve the

plaintiff’s   subjective   complaints,    any     diagnoses   based   on   subjective

complaints, and the plaintiff’s doctor’s opinions and conclusions”).

       For these reasons, we determine the trial court did not err in refusing

to grant a new trial. While acknowledging Vrella’s subjective complaints of

pain, the defense experts never actually conceded that she suffered any

injury as a result of the accident.             Her objective findings on physical



3
  In VanKirk, the defendant conceded that the accident did cause some
injury, although the nature and extent of the injury was hotly debated. Id.
at 185 n.1. The jury found that the plaintiff’s injuries were not severe
enough to warrant compensation. Id. at 185.


                                         - 22 -
J. A18005/15


examination were normal. It is clear from several experts’ testimony that

they felt the patient was exaggerating her symptoms and that her pain

complaints were inconsistent.     Vrella’s own family doctor, Dr. Martin,

characterized her ongoing symptoms as psychosomatic.       The jury’s finding

that the accident was not a factual cause of Vrella’s injuries was not against

the weight of the evidence.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/22/2016




                                    - 23 -